 



Exhibit 10.15
FINANCIAL EXPERT AGREEMENT
     THIS AGREEMENT (the “Agreement”), made this 25th day of January 2007, by
and between Southwest Bancorp, Inc., a registered bank holding company
(“Southwest”) and David S. Crockett, Jr., a member of the board of directors of
Southwest (“Mr. Crockett “).
W I T N E S S E T H
     WHEREAS, Mr. Crockett serves as a member of Southwest’s board of directors
and of the Audit Committee of Southwest and its wholly owned subsidiary,
Stillwater National Bank and Trust Company (“SNB-Stillwater”).
     WHEREAS, Southwest is required by the Listing Standards of the NASDAQ
National Market (the “Listing Standards”) to have at least one “Audit Committee
Financial Expert” as defined in that rule, the Securities Exchange Act of 1934,
and Securities and Exchange Commission (“SEC”) regulation. .
     WHEREAS, the board of directors has determined that Mr. Crockett meets the
definition of Audit Committee Financial Expert.
     WHEREAS, Southwest is required to identify each director who is an Audit
Committee Financial Expert in the proxy statements for its annual meetings of
shareholders and its annual report to the SEC on Form 10-K.
     WHEREAS, it is the position of the SEC, as stated in Release 34-47235 and
embodied in SEC regulation at Item 401(h) of Regulation S-K, that the
designation or identification of a person as an Audit Committee Financial Expert
should not impose on such person any duties, obligations, or liability that are
greater than those imposed on such person as member of the audit committee and
the board of directors, and that, it would adversely affect the operation of the
audit committee and its vital role in the financial reporting and the public
disclosure system and systems of corporate governance, and would be adverse to
the interests of investors and to the operation of markets and not in the public
interest if courts were to conclude that the designation and public
identification of an Audit Committee Financial Expert affected such person’s
duties, obligations, or liability as an audit committee member or a board
member.
     WHEREAS, consistent with such SEC policy, Southwest’s board of directors
has adopted a resolution to the effect that it is Southwest policy that no
director shall be subject to additional responsibility or liability by reason of
his or her identification or service as an audit committee financial expert.
     WHEREAS, in spite of these SEC and Southwest policies, it is possible that
federal or state courts may seek to impose additional liability upon an Audit
Committee Financial Expert by reason of his or her identification or service as
such, and may allow actions to proceed based upon claims of such additional
liability whether or not such claims are eventually found to be baseless.
     WHEREAS, accordingly, Southwest and Mr. Crockett desire to provide a
binding and enforceable means of effecting such SEC and Southwest policies in
connection with his service and identification as an Audit Committee Financial
Expert for Southwest in order to avoid such adverse consequences to Southwest,
Southwest’s shareholders, and Mr. Crockett .
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained, it is agreed as follows:
1. Identification and Service as Financial Expert.

 



--------------------------------------------------------------------------------



 



(a) Mr. Crockett agrees to serve as an Audit Committee Financial Expert for so
long as he is a member of the Audit Committee, and consents to the
identification of him as an Audit Committee Financial Expert where and in the
manner required by applicable law and regulation and the Listing Standards.
(b) Notwithstanding paragraph (a) hereof, Mr. Crockett may terminate his status
as an Audit Committee Financial Expert and may resign or decline to stand for
reelection as a director or member of the Audit Committee, provided that, if he
is the sole Audit Committee Financial Expert, he (i) has provided at least
60 days prior notice thereof, (ii) is unable to perform his duties as an audit
committee member due to disability or other cause not within his control, or
(iii) has received Southwest’s consent thereto. Failure to provide such notice
shall not, however, affect Mr. Crockett ’s indemnification rights under this
agreement.
(c) Mr. Crockett shall receive a fee for service as an Audit Committee Financial
Expert of $1,000 more than the fee paid to other members of the committee who
are not Audit Committee Financial Experts (other than the chairman thereof) for
each meeting.
2. Term. The term of this Agreement shall begin on the date first written above
and shall extend until the seventh anniversary of the day upon which
Mr. Crockett last served as an Audit Committee Financial Expert.
3. Indemnification
(a) Southwest agrees to indemnify and hold harmless Mr. Crockett against any and
all losses, claims, damages, liabilities, and expenses (including reasonable
costs of investigation and reasonable attorneys’ fees and expenses), joint or
several, and whether or not he continues to be a director at the time of
incurring any such expenses or liabilities, arising out of or based, in whole or
in part, upon Mr. Crockett ’s service as an Audit Committee Financial Expert,
and shall reimburse Mr. Crockett for any reasonable legal or other expenses as
incurred, but in no event less frequently than 30 days after each invoice is
submitted, incurred by him in connection with investigating or defending against
or appearing as a third-party witness in connection with any such loss, claim,
damage, liability or action; provided, however, that Southwest shall not be
liable in any such case to the extent, but only to the extent, that any such
losses, claims, damages, liabilities, and expenses arise out of or are based
upon (i) claims that are substantially the same as those made against at least
1/2 of the other members of the Audit Committee excluding the chairman of such
committee and any person who has been identified as an Audit Committee Financial
Expert in Southwest’s proxy materials; or (ii) willful breach of fiduciary duty
by Mr. Crockett involving personal profit.
(b) Southwest shall reimburse Mr. Crockett for any reasonable legal or other
expenses as incurred as provided in paragraph (a) of this section 3
notwithstanding the possibility that payments for such expenses might later be
held to be improper hereunder or under applicable law. Any legal or other
expenses incurred by Mr. Crockett in connection with investigation or defending
against or appearing as a third-party witness in connection with any pending or
threatened action that seeks damage, liability, or expense from, or is based
upon action or inaction by, the Audit Committee, Mr. Crockett , or more than two
other members of the Audit Committee shall qualify for reimbursement of such
legal or other expenses as incurred; provided that Mr. Crockett hereby agrees to
refund any such amounts that are determined by final unappealable order of a
court with jurisdiction over the parties not to be subject to reimbursement
under this Agreement.
(c) The indemnity provided by this agreement is in addition to any liability
Southwest may otherwise have to Mr. Crockett . If the indemnification provided
for in this Section 3 is not permitted by applicable law, indemnification
hereunder will be made to the maximum extent allowed by such law.
(d) If any action or claim shall be brought or asserted against Mr. Crockett in
respect of which indemnity may be sought from Southwest, Mr. Crockett shall
promptly notify Southwest in writing, and Southwest shall assume the defense
thereof, including the employment of counsel reasonably satisfactory to
Mr. Crockett and the payment of all expenses; provided, however, that the
failure to so notify Southwest shall not relieve it from any liability which it
may have to Mr. Crockett otherwise than under such paragraph (a) or (b) of
Section 3 of this

 



--------------------------------------------------------------------------------



 



Agreement, and further, shall only relieve it from liability under such sections
to the extent it is prejudiced thereby. Mr. Crockett shall have the right to
employ separate counsel in any such action and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
Mr. Crockett unless (i) the employment thereof has been specifically authorized
by Southwest in writing, (ii) Southwest has failed to assume the defense or to
employ counsel reasonably satisfactory to Mr. Crockett , or (iii) the named
parties to any such action (including any impleaded parties) include both
Mr. Crockett and Southwest and Mr. Crockett shall have been advised by such
counsel that there may be one or more legal defenses available to him that are
different from or in addition to those available to Southwest (in which case, if
Mr. Crockett notifies Southwest in writing that he elects to employ separate
counsel at the expense of Southwest, Southwest shall not have the right to
assume the defense of such action on behalf of Mr. Crockett ); it being
understood, however, that Southwest shall not, in connection with any one such
action or separate but substantially similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances, be
liable for the fees and expenses of more than one separate firm of attorneys at
any time and such firm shall be designated in writing by Mr. Crockett .
(e) Mr. Crockett , as a condition of such indemnity, shall use reasonable
efforts to cooperate with Southwest in the defense of any such action or claim.
(f) Southwest shall not be liable for any settlement of any such action effected
without its written consent, but if there be a final judgment for the plaintiff
in any such action, Southwest agrees to indemnify and hold harmless Mr. Crockett
from and against any loss, claim, damage, liability, or expense by reason of
such settlement or judgment.
(g) Southwest shall not, without the prior written consent of Mr. Crockett ,
settle, compromise, or consent to the entry of any judgment in any pending or
threatened claim, action, suit, or proceeding in respect of which indemnity may
be sought hereunder (whether or not Mr. Crockett is a party to such claim,
action, suit or proceeding), unless such settlement, compromise, or consent
includes a release of Mr. Crockett , reasonably satisfactory to him, from all
liability arising out of such claim, action, suit, or proceeding or unless
Southwest shall confirm in a written agreement of Southwest to Mr. Crockett ,
that notwithstanding any federal, state, or common law, such settlement,
compromise, or consent shall not alter the right of Mr. Crockett to
indemnification as provided in this Agreement.
4. Funding of Trust. Upon the earlier of the tenth business day following
(i) the filing of any action for which indemnification is called for hereunder
or (ii) the failure of Southwest to reimburse amounts as required hereunder,
Southwest shall (A) establish a valid trust under the law of the State of
Oklahoma and qualifying as a “Rabbi Trust” for federal income tax purposes with
an independent trustee that has or may be granted corporate trust powers under
Oklahoma law, (B) deposit in such trust the sum of $100,000, and (C) provide the
trustee of the trust with a written direction to hold said amount and any
investment return thereon in a segregated account, and to pay such amounts as
demanded by Mr. Crockett from the trust upon written demand from Mr. Crockett
stating the amount of the payment demanded from the trust and the basis for his
rights to such payment hereunder. Southwest shall restore the balance therein
within two business days following notice from the Trustee of payments therefrom
so that that the total amount held in such trust is at least $100,000. Upon the
earlier of the final judgement or binding settlement of any and all such claims
for which indemnification is then called for hereunder, the trustee of the trust
shall pay to Southwest, as applicable, the entire balance remaining in the
trust. Payments from the trust to Mr. Crockett shall be considered payments made
by Southwest for purposes of this Agreement. Payment of such amounts to
Mr. Crockett from the trust, however, shall not relieve Southwest from any
obligation to pay amounts in excess of those paid from the trust, or from any
obligation to take actions or refrain from taking actions otherwise required by
this Agreement. Mr. Crockett ‘s rights under this Agreement shall be those of a
general, unsecured creditor, and he shall have no claim against the assets of
the trust, and the assets of the trust shall remain subject to the claims of
creditors of Southwest.
5. Reimbursement of Mr. Crockett ’s Expenses to Enforce this Agreement.
Southwest shall reimburse Mr. Crockett for all out-of-pocket expenses,
including, without limitation, reasonable attorney’s fees, incurred by
Mr. Crockett in connection with successful enforcement by Mr. Crockett of the
obligations of Southwest under this Agreement. Successful enforcement shall mean
the grant of an award of money or the requirement that Southwest

 



--------------------------------------------------------------------------------



 



take some action specified by this Agreement (i) as a result of court order; or
(ii) otherwise by Southwest following an initial failure of Southwest to pay
such money or take such action promptly after written demand therefor from
Mr. Crockett stating the reason that such money or action was due under this
Agreement at or prior to the time of such demand.
6. Injunctive Relief. If there is a breach or threatened breach of Sections 3,
4, or 5 of this Agreement, Southwest and Mr. Crockett agree that there is no
adequate remedy at law for such breach, and that Mr. Crockett shall be entitled
to injunctive relief to enforce the obligations of Southwest under such sections
of this Agreement.
7. Successors and Assigns.
(a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of Southwest which shall acquire, directly or
indirectly, by merger, consolidation, purchase, or otherwise, all or
substantially all of the assets or stock of Southwest. Southwest shall not enter
into any agreement to effect any such transaction without obtaining a binding
contractual commitment from the acquiror to honor the terms of this agreement.
(b) The rights to indemnification and enforcement of this agreement may be
exercised by Mr. Crockett ’s personal representative on behalf of his estate in
the event of his death during the term hereof.
8. Notices.
(a) All notices, requests, demands and other communications in connection with
this Agreement shall be made in writing and shall be deemed to have been given
three business days after mailing at any general or branch United States Post
Office, by registered or certified mail, postage prepaid, addressed as follows
or to such other address provided in writing by the party, except that a change
in address will not be deemed given until it is actually received. Notices also
may be given by facsimile transmission, hand delivery, or next business day
delivery by a nationally recognized delivery service such as FedEx or UPS and,
in that event, will be deemed to be given as of the date they are actually
received.
If to Southwest or the Bank:
Southwest Bancorp, Inc.
608 S. Main Street
Stillwater, Oklahoma 74076
Attention:       President and Chief Executive Officer
Copy to:        Corporate Secretary
If to Mr. Crockett :
David S. Crockett, Jr.
11609 Valleydale
Dallas, Texas 75230
(b) Southwest will provide copies of any and all notices received by it
hereunder to the Southwest board of directors and Audit Committee promptly
following receipt.
9. Amendments. No amendments or additions to this Agreement shall be binding
unless made in writing and signed by all of the parties, except as herein
otherwise specifically provided.
10. Applicable Law. Except to the extent preempted by Federal law, the laws of
the State of Oklahoma shall govern this Agreement in all respects, whether as to
its validity, construction, capacity, performance, or otherwise.

 



--------------------------------------------------------------------------------



 



11. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.
12. Headings. Headings contained herein are for convenience of reference only.
13. Entire Agreement. This Agreement, together with any understanding or
modifications thereof as agreed to in writing by the parties, shall constitute
the entire agreement among the parties hereto with respect to the subject matter
hereof.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
date first set forth above.

     
 
  Southwest Bancorp, Inc.
 
   
 
  By: /s/ Rick Green
 
   
 
  Title: President and Chief Executive Officer
 
   
 
  David S. Crockett, Jr.
 
   
 
  /s/ David S. Crockett, Jr.
 
   
 
  David S. Crockett, Jr.

 